Citation Nr: 0722165	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-24 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for sleep apnea.


REPRESENTATION


Appellant represented by:	The American Legion


LAW CLERK FOR THE BOARD


C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1982 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

The veteran's sleep apnea has been medically related to his 
service.


CONCLUSION OF LAW

Sleep apnea was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that service connection for sleep apnea is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed.  It is important to note, 
however, that although the record reflects that the AOJ has 
not provided notice with respect to the initial disability 
rating and effective date elements of the claim, those 
matters are not currently before the Board and the AOJ will 
have the opportunity to provide the required notice before 
its decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service Connection 

The veteran seeks service connection for sleep apnea, which 
he contends was incurred during his military service.  
Specifically, the veteran contends that during his active 
duty service he experienced loud nighttime snoring with 
episodes of gasping and choking during the night.  See report 
of private sleep disorder physician, April 2003.  

To establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R.  § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247,  253 (1999).

In January 2003, the veteran underwent a sleep study.  
Subsequent outpatient clinical records demonstrate a 
diagnosis of overall moderate level obstructive sleep apnea.  
See VA Sleep Disorders Clinic Records, January 2003 to March 
2003.
Accordingly, the first element of service connection has been 
satisfied.  

Service medical records show that in May 2002, the veteran 
reported his intent to seek disability from VA for a sleep 
disorder which he referred to as "apnea."  See Report of 
Medical Assessment, May 2002.  During an exam the following 
month, the doctor noted that the veteran had "a lot of 
breathing problems at night - when he sleeps."  See Report 
of Medical Examination, June 2002.  These records document 
symptoms indicative of sleep apnea during the veteran's 
active duty service, and therefore satisfy the second element 
of in-service incurrence.
  
The veteran also has submitted a report from his private 
physician who specializes in sleep disorders, in which the 
physician recognized the veteran's reported five year history 
of symptoms indicative of sleep apnea.  See report of private 
sleep disorder physician, April 2003.  The physician's 
opinion serves to connect the veteran's current diagnosis to 
his symptoms in service five years prior.  Because a medical 
nexus has been established, service connection is warranted. 


ORDER

Service connection for sleep apnea is granted.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


